Title: General Orders, 24 September 1782
From: Washington, George
To: 


                  
                     Head Quarters Verplanks point Septr 24th 1782
                     Parole    Martinico
                     Countersigns    Fort royalBasseterre
                  
                  For the Day tomorrow Lieutenant Colonel VoseMajor GibbsBrigade Major WalkerBrigade Quartr Master WilliamsFor duty tomorrow3d Connecticut & 6th Massa. regiments.
                  When Guards march by Platoons it is to be observed as a General rule, that the Drummers & fifers if there be any dress, with the front rank of the first Platoon, the Drumr on the right of the Serjeant, and the fifer on the right of the Drummer.
               